FILED
                             NOT FOR PUBLICATION                            SEP 02 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PABLO CORONA-ALVAREZ, AKA                        No. 13-72891
Paulo Carona, AKA Paulo Corona, AKA
Paulo Alores Corona, AKA Jesus                   Agency No. A200-976-212
Rodriges, AKA Jesse Vargas,

               Petitioner,                       MEMORANDUM*

 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Pablo Corona-Alvarez, native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision finding him removable and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
pretermitting his application for cancellation of removal. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review de novo questions of law. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part and dismiss in

part the petition for review.

      Corona-Alvarez does not raise, and has therefore waived, any arguments

challenging the agency’s determination that his conviction for violating California

Health and Safety Code § 11360(a) is a controlled substance violation under 8

U.S.C. § 1182(a)(2)(A)(i)(II). See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-

60 (9th Cir. 1996) (issues not specifically raised and argued in the opening brief

are deemed waived). Accordingly, the agency did not err in pretermitting Corona-

Alvarez’s application for cancellation of removal, where his controlled substance

violation made him statutorily ineligible for that relief. See 8 U.S.C.

§ 1229b(b)(1)(C).

      We lack jurisdiction to consider Corona-Alvarez’s contention regarding the

Federal First Offender Act because he failed to exhaust this contention before the

agency. See Barron v. Ashcroft, 358 F.3d 674, 676 (9th Cir. 2004).

      Corona-Alvarez’s remaining contentions are without merit.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     13-72891